DETAILED ACTION
Election/Restrictions
Newly submitted claims 12 and 13 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: the inventions are both properly restricted and patentably distinct subcombinations of the originally presented combination according to claims 1-3, 6 and 7. That is, each contains language directed to aspects not originally presented in embodiment B, elected 1/28/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the biasing member “abuts the inkjet head on a surface thereof which is opposite to a surface on which the sphere contacts with the inkjet head…” However, any given surface cannot have an opposite surface without further definition. That is, while two surfaces of a single component may face opposing directions, surfaces themselves do not have opposite surfaces, and thus the claim is indefinite as to what exactly the opposite surface is. Clarification is required.
Because claims 2, 3, 6, 7, and 11 depend from claim 1, they are also rejected on this basis.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a direction perpendicular to the ink ejection direction” and then recites “the direction.” However, in claim 1, an ink ejecting direction has been recited, and thus the recitation in claim 2 simply of “the direction” is ambiguous as to which of the two previously defined directions “the direction” refers. Clarification is required.
Because claims 3, 6 and 7 depend from claim 2, they are also rejected on this basis. 

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite that a triangle shape is formed by connecting biasing members and positioning members. However, it does not appear from the figures that any of the recited members are connected. In other words, it seems the claims are intending to recite that a triangle shape is created by virtual straight lines between certain components, but the claim itself states that the components are physically connected. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2006/0077225) in view of Feddersen et al. (4,763,778).

 	Regarding claim 1, Song teaches a head unit comprising: 
a mount (fig. 1, item 100) on which an inkjet head (fig. 2, item 30) is positioned, wherein the inkjet head comprises a nozzle (fig. 2, item 11) to eject ink. 
Song does not teach wherein the mount comprises: 
a Z-direction positioning member to grip a sphere to be rotatable and bring the sphere into contact with the inkjet head to position the inkjet head in an ink ejecting direction of the nozzle; and 
a Z-direction biasing member that abuts the inkjet head on a surface thereof which is opposite to a surface on which the sphere contacts with the inkjet head to bias the inkjet head to the Z-direction positioning member. Feddersen teaches this (Feddersen, figs. 3-7, Note positioning member 90/92 and biasing member 62). It would have been obvious to one of ordinary skill in the art at the time of invention to use a Z-direction positioning arrangement of the type disclosed by Feddersen in the device disclosed by Song because doing so would allow for easy mounting of the head into the head slot disclosed by Song.      
 Note that Feddersen’s item 48/28/56 is being analogized to the inkjet head of Song. Thus, upon combination of the references, the Z-direction positioning member 74 and the Z-direction biasing member contact two different surfaces of the inkjet head, the surfaces facing different directions.  	Regarding claim 2, Song in view of Feddersen  teaches the head unit according to claim 1, the head unit further comprising: an X-direction positioning member (Song, fig. 2, item 161) to position the inkjet head in a perpendicular about an axis parallel to in a direction); an X-direction biasing member (Song, fig. 3, item 150) to bias the inkjet head to the X-direction positioning member (Song, see fig. 3); and a Y-direction biasing member (Song, fig. 3, item 150) to bias the inkjet head to the Y-direction positioning member (Song, see fig. 3). 	Regarding claims 3 and 11, Song in view of Feddersen teaches the head unit according to claim 2, wherein the Z-direction positioning member comprises: 
at least one Z-direction positioning member arranged on a side of one end of the inkjet head; and a plurality of Z-direction positioning members arranged on a side of an other end of the inkjet head (Note that, upon combination of Feddersen’s attachment assembly to the arrangement of Song, each side of each head of Song’s inkjet head would have an arrangement with two Z-direction positioning members 90/92, so that there are two spheres at each of two ends in the length direction of the head for a total of four spheres). With respect to claim 11, note that even if there are four Z-direction positioning members, two on each side of the head, the claim does not require only one positioning member on a side of one end, and thus one of two positioning members could simply be disregarded for purposes of the claim language.  	Regarding claim 6, Song in view of Feddersen teaches the head unit according to claim 3, wherein at the side of the one end, the Z-direction biasing member is arranged in a range of a shape formed by connecting the X-direction biasing member or the Y-direction biasing member, the X-direction positioning member, and the Z-direction positioning member (Note that because the Z-direction biasing member and the Z-direction positioning member overlap in plan view, the Z-direction biasing member is in any triangle using the Z-direction positioning member as a vertex). 	Regarding claim 7, Song in view of Feddersen teaches the head unit according to claim 3, wherein at the side of the other end, the Z-direction biasing member is arranged in a range of a shape formed by connecting the Y-direction biasing member and two of the plurality of Z-direction positioning members (Note that because the Z-direction biasing member and the Z-direction positioning member overlap in plan view, the Z-direction biasing member is in any triangle using the Z-direction positioning member as a vertex).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853